Appeal from a judgment of the County Court of St. Lawrence County (Duskas, J.), rendered September 27, 1983, upon a verdict convicting defendant of the crimes of grand larceny in the third degree, burglary in the third degree and criminal mischief in the fourth degree.
Defendant was indicted for grand larceny in the third degree, burglary in the third degree and criminal mischief in the third degree following the theft of a cash register from Whit’s Grocery Store in the City of Ogdensburg on March 9,1983. After a trial, he was convicted as indicated above and sentenced to concurrent terms of incarceration of one to three years on each of the felony convictions, and a one-year term on the criminal mischief conviction. On this appeal, defendant contends there was insufficient evidence to establish that he was an active participant in the crimes charged and not an innocent bystander. We disagree and affirm.
*987Defendant admits being in the general vicinity of Whit’s Grocery Store at the time the burglary occurred, but contends his companions were the responsible parties. The record, however, includes testimony that defendant was observed carrying a cash register from the direction of the grocery store and that defendant stated he had burglarized Whit’s. Further testimony indicated that defendant participated in damaging the register in an attempt to open it and ultimately helped to discard the register in a pond. While defendant vehemently denied these contentions and the record includes certain inconsistencies among the various witnesses, including the other participants in the crime, the credibility of the witnesses and the inferences and conclusions to be drawn from the evidence were for the jury to resolve (see People v Raco, 68 AD2d 258, 261-262). We view the evidence in a light most favorable to the People (People v Kennedy, 47 NY2d 196, 203; People v Briggs, 96 AD2d 1110). Considered in its entirety, the record provides ample support for the jury’s verdict. We have considered defendant’s remaining contentions and find them without merit.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.